Exhibit 10.1        


NON-QUALIFIED STOCK OPTION AGREEMENT


pursuant to


LEXMARK INTERNATIONAL, INC.
STOCK INCENTIVE PLAN
 
This NON-QUALIFIED STOCK OPTION AGREEMENT (the "Agreement") between Lexmark
International, Inc., a Delaware corporation (the "Company"), and the person
specified on the signature page hereof (the "Optionee") is entered into as of
[Grant Date] pursuant to the Lexmark International, Inc. Stock Incentive Plan,
as the same may be amended from time to time (the "Plan").
 
WHEREAS, the Optionee is regarded as a key employee of the Company or one of the
Subsidiaries and the Committee has determined that it would be to the advantage
and in the interest of the Company to grant the option provided for herein to
the Optionee as an inducement to the Optionee to remain in the service of the
Company and the Subsidiaries over the long-term and as an incentive to the
Optionee to devote his or her best efforts and dedication to the performance of
such services and to maximize shareholder value; and
 
WHEREAS, the Optionee desires to accept from the Company the grant of the
options evidenced hereby on the terms and subject to the conditions herein;
 
NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto hereby covenant
and agree as follows:


1.  Grant of Option; Exercise Price.


(a)     
Grant of Option; Exercise Price. The Company hereby grants to the Optionee,
effective as of [Grant Date] (the "Grant Date") and on the terms and conditions
herein, an option (the "Option") to purchase the number of shares (the "Option
Shares"), of Class A Common Stock, par value $.01 per share (the “Common Stock”)
set forth on the signature page hereof, at an exercise price per Option Share
equal to the fair market value on the Grant Date of [Grant Price], which was the
closing price of a share of Common Stock on the Grant Date as reported for such
day in The Wall Street Journal. The Option is not intended to be an incentive
stock option under the United States Internal Revenue Code of 1986, as amended.




     (b)    
Stock Incentive Plan. This Agreement is subject in all respects to the terms of
the Plan, all of which terms are made a part of and incorporated in this
Agreement by reference. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control. The
Optionee hereby acknowledges that a copy of the Plan may be obtained from the
Vice President of Human Resources and agrees to comply with and be bound by all
of the terms and conditions thereof. Terms used in this Agreement with initial
capital letters, but not defined herein, shall have the meanings assigned to
them under the Plan.





1

--------------------------------------------------------------------------------





 
2.       
Vesting; Period of Exercise of Option




                  
(a)    
Vesting. Subject to the provisions of Section 4, the Option shall become vested
and exercisable in [number of installments] approximately equal installments on
each of the first [number of installments] anniversaries of the Grant Date,
subject in the case of each such installment to the continuous employment of the
Optionee with the Company or a Subsidiary from the date hereof to the applicable
anniversary of the Grant Date. Provided, however, if at the time of Optionee's
retirement (i) Optionee has 30 years of continuous service, (ii) Optionee is 58
years of age or older and has ten years of continuous service, or (iii) Optionee
is 65 years of age or older, and in each case Optionee agrees to the
cancellation of any option grant made to him or her within 12 months prior to
the date of his or her retirement, then vesting shall continue to occur on this
Option for a period of 24 months following the date of his or her retirement
(the "Preferential Vesting Period").




 
(b)    
Termination of Employment. If the Optionee's employment with the Company and its
Subsidiaries terminates for any reason, other than a termination by the Company
or a Subsidiary for Cause (as defined below), any portion of the Option which is
not then exercisable or subject to continued vesting during a Preferential
Vesting Period shall immediately terminate and be canceled effective upon such
termination of employment and the remaining portion of the Option, if any, shall
thereafter remain exercisable for the period provided in Section 4. In the event
of the termination of the Optionee's employment by the Company or a Subsidiary
for Cause, the Option shall immediately terminate and be canceled in full
effective upon the date of such termination of employment.

 
        In accepting this Option, the Optionee acknowledges that the Option has
been granted as an incentive to the Optionee to remain employed by the Company
or any Subsidiary and to exert his or her best efforts to enhance the value of
the Company or any Subsidiary over the long-term. Accordingly, the Optionee
agrees that if he or she (a) within 12 months following termination of
employment with the Company or any Subsidiary or the end of a Preferential
Vesting Period, accepts employment with a competitor of the Company or any
Subsidiary or otherwise engages in competition with the Company or any
Subsidiary, or (b) within 36 months following termination of employment with the
Company or any Subsidiary or the end of a Preferential Vesting Period, directly
or indirectly, disrupts, damages, interferes or otherwise acts against the
interests of the Company or any Subsidiary, including, but not limited to,
recruiting, soliciting or employing, or encouraging or assisting his or her new
employer or any other person or entity to recruit, solicit or employ, any
employee of the Company or any Subsidiary without the Company’s prior written
consent, which may be withheld in its sole discretion, (c) within 36 months
following termination of employment with the Company, or any Subsidiary,
disparages, criticizes, or otherwise makes derogatory statements regarding the
Company or any Subsidiary or their directors, officers or employees, or (d)
discloses or otherwise misuses confidential information or material of the
Company or any Subsidiary, each of these constituting a harmful action, then (i)
any unexercised portion of this Option shall be canceled immediately (unless
canceled earlier by operation of another term of this Agreement) and (ii) the
Optionee shall immediately repay to the Company an
 
2

--------------------------------------------------------------------------------


amount equal to the Option gains (represented by the closing market price on the
date of exercise over the exercise price, multiplied by the number of options
exercised, without regard to any subsequent market price decrease or increase)
realized by the Optionee from the exercise of all or a portion of this Option
within
18 months preceding the earlier of (w) the commitment of any such harmful action
and (x) the Optionee's termination of employment with the Company and its
Subsidiaries; and through the later of (y) 18 months following the commitment of
any such harmful action and (z) such period as it takes the Company to discover
such harmful action. The Optionee agrees that the Company or any of its
Subsidiaries has the right to deduct from any amounts the Company or any of its
Subsidiaries may owe the Optionee from time to time (including amounts owed to
the Optionee as wages or other compensation, fringe benefits or vacation pay,
as well as any other amounts owed to the Optionee by the Company or any of its
Subsidiaries), the amounts the Optionee owes the Company or any of its
Subsidiaries. The Committee shall have the right, in its sole discretion, not to
enforce the provisions of this paragraph with respect to the Optionee.  


Optionee agrees to be fully liable for any breach of this above described
covenant, promise and agreement. Optionee agrees to reimburse the Company for
all costs and expenses, including attorneys’ fees, incurred by the Company in
enforcing the obligations of Optionee. This entire provision shall survive the
termination of the Agreement and, in no manner, shall the remedies described
herein be considered as the Company’s exclusive or entire remedy for Optionee’s
breach, non-compliance or violation of any other agreement that Optionee may
have entered into with the Company.



 
(c)
Acceleration. The Committee may, in its discretion, accelerate the date or dates
as of which all or any portion of the Option shall become vested and exercisable
and may establish accelerated times for vesting based upon the attainment of
performance goals or such other factors as the Committee may from time to time
determine.




  
 (d)    
Term of Option Exercise Period. Except to the extent that the Option or any
portion thereof shall sooner terminate in accordance with Section 2 or 4 hereof,
once any portion of the Option has become vested and exercisable, such portion
shall remain exercisable until the end of the day preceding the tenth
anniversary of the date hereof (the "Option Period").




 
3.
Method of Exercise and Payment; Certain Restrictions on Resale.



(a)           
Exercise and Payment. Once vested and exercisable, the Option, or any vested
portion thereof, may be exercised by the Optionee (or his or her beneficiary or
estate) by delivery to the Company on any business day (the "Option Exercise
Date") written notice (the "Option Exercise Notice"), in such manner and form as
may be required by the Committee, specifying the number of Option Shares the
Optionee then desires to purchase and the aggregate exercise price for such
Option Shares (the "Option Exercise Price"). The Option Exercise Notice shall be
accompanied by payment of the Option Exercise Price and any other amounts
required to be paid pursuant to Section 5.



3

--------------------------------------------------------------------------------



   
The Optionee may pay the Option Exercise Price by delivering to the Company
cash, shares of Qualifying Common Stock (as defined below) already owned by the
Optionee or a combination of cash and such shares of Qualifying Common Stock
provided that the aggregate Fair Market Value on the Option Exercise Date of the
shares of Qualifying Common Stock delivered in payment of any portion of the
Option Exercise Price shall be equal to the excess of (x) the Option Exercise
Price over (y) the amount of any cash delivered by the Optionee in payment of
the Option Exercise Price. For purposes of this Agreement, shares of Common
Stock shall constitute Qualifying Common Stock that may be delivered in payment
of the Option Exercise Price if such shares (i) are not subject to any
outstanding loan or other obligation and are not pledged as collateral with
respect to any loan or other obligation, other than any such loan or other
obligation extended to the Optionee by the Company or any Subsidiary provided
the Committee approves the delivery of such shares to pay the Option Exercise
Price, and (ii) either (x) have been owned by the Optionee without certain
restrictions for a continuous period of at least six months (or such greater or
lesser period as the Committee shall determine) or (y) were purchased by the
Optionee on a U.S. national securities exchange.




   
The Committee may also permit the Optionee to arrange for the payment of all or
any portion of the Option Exercise Price and other amounts required to be paid
pursuant to Section 5 by directing a securities broker approved for such purpose
by the Committee to deliver to the Company, on behalf of the Optionee, the
proceeds of the sale on the Option Exercise Date of a number of the Option
Shares then being purchased by the Optionee having aggregate sales proceeds on
the Exercise Date equal to the sum of all or the applicable portion of the
Option Exercise Price and the amounts required to be paid pursuant to Section 5
that the Optionee elects to satisfy by using the proceeds of the sale of the
Option Shares (the "Cashless Exercise Procedure").




   
Within a reasonable period of time after the Option Exercise Date, subject to
payment of the Option Exercise Price and any amounts required to be paid by the
Optionee pursuant to Section 5, the Company shall direct its stock transfer
agent to make (or to cause to be made) an appropriate book entry reflecting the
Optionee's ownership of the Option Shares then being purchased by the Optionee.
Upon request, the Company shall deliver to the Optionee a certificate or
certificates for the number of Option Shares (reduced, if applicable, by the
number of Option Shares sold on the Option Exercise Date pursuant to the
Cashless Exercise Procedure) purchased by the Optionee, registered in the name
of the Optionee. In the event that the Company or the Committee, in its sole
discretion, shall determine that, under applicable U.S. federal or state or
non-U.S. securities laws, the transfer of any Option Shares must be subject to
restriction, any certificates issued under this Section 3(a) shall bear an
appropriate legend restricting the transfer of such Option Shares and
appropriate stop transfer instructions shall be delivered to the Company's stock
transfer agent.

 
      (b)     Restrictions on Sale upon Public Offering. The Optionee hereby
agrees that, during the 20 day period prior to and the 180 days following the
effective date of
any registration statement filed by the Company under the Securities Act of
1933, as amended, with respect to any underwritten public offering of any shares
 
4

--------------------------------------------------------------------------------


 
of the Company's capital stock, the Optionee will not effect any public sale or
distribution of shares of Common Stock (other than as part of such underwritten
public offering).



 
4.        
Termination.  The Option (or the indicated portion thereof) shall terminate and
be canceled immediately upon the first to occur of any of the following events:



 (a)    
The date of the expiration of the Option Period. 

 
(b)   The date of the termination of the Optionee's employment with the Company
and its Subsidiaries for Cause.
 
(c)   The date of the termination of the Optionee's employment with the Company
and its Subsidiaries for any reason, other than for Cause, with respect to any
portion of the Option which is not subject to a Preferential Vesting Period and
has not become vested and exercisable in accordance with Section 2 on or
prior  to the date of such termination. 
 
(d)   In the case of the Optionee's termination of employment with the Company
and its Subsidiaries for any reason other than for Cause or other than by reason
if  the
Optionee's Normal Retirement, Early Retirement, Disability or death (as each
such term is defined below), or as a result of a reduction in force,
cessation of operations, merger, consolidation or the sale or other disposition
of the Company or a portion thereof (as set forth below) with respect to any
portion of the Option which has become vested and exercisable in accordance with
Section 2 on or prior to the date of such termination of employment, the last
day of the 90 day period immediately following the date of such termination of
employment.



 (e)     
Subject to Section 4(j), in the case of the Optionee's termination of employment
with the Company and its Subsidiaries by reason of the Optionee's Normal
Retirement, with respect to any portion of the Option which has become vested
and exercisable on or prior to the date of such termination of employment or is
subject to a Preferential Vesting Period in accordance with Section 2, the last
day of the 36 month period immediately following the date of such termination of
employment.




(f)      
Subject to Section 4(j), in the case of the Optionee's termination of employment
with the Company and its Subsidiaries by reason of the Optionee's Early
Retirement, with respect to any portion of the Option which has become vested
and exercisable in accordance with Section 2 on or prior to the date of such
termination of employment, the last day of the 12 month period immediately
following the date of such termination of employment, and with respect to any
portion of the Option which is subject to a Preferential Vesting Period, the
last day of the 12 month period immediately following the last day of the
Preferential Vesting Period.




(g)     
Subject to Section 4(j), in the case of the Optionee's termination of employment
with the Company and its Subsidiaries as a result of a reduction in force,
cessation of operations, merger, consolidation or the sale or other disposition
of the stock or all or substantially all of the assets of the Company, a
Subsidiary, or any division, business or other unit or function of the Company
or any

       
5

--------------------------------------------------------------------------------


Subsidiary (which is designated as such by the Vice President of Human
Resources), with respect to any portion of the Option which has become vested
and
exercisable in accordance with Section 2 on or prior to the date of such
termination of employment, (i) the last day of the 24 month period immediately
following
the date of such termination of employment, provided that the Optionee has
completed five or more years of continuous service with the Company or any of
its
Subsidiaries or (ii) the last day of the 12 month period immediately following
the date of such termination of employment, if the Optionee has completed less
than
five years of continuous service with the Company or any of its Subsidiaries,
and with respect to any portion of the Option which is subject to a Preferential
Vesting Period, the last day of the 12 month period immediately following the
last day of the Preferential Vesting Period.
 

(h)     
Subject to Section 4(j), in the case of the Optionee's termination of employment
with the Company and its Subsidiaries by reason of the Optionee's Disability,
with respect to any portion of the Option which has become vested and
exercisable in accordance with Section 2 on or prior to the date of such
termination of employment, the last day of the 12 month period immediately
following the date of such termination of employment, and with respect to any
portion of the Option which is subject to a Preferential Vesting Period, the
last day of the 12 month period immediately following the last day of the
Preferential Vesting Period.




(i)      
In the case of the Optionee's termination of employment with the Company and its
Subsidiaries by reason of the Optionee's death, with respect to the portion of
the Option which has become vested and exercisable in accordance with Section 2
on or prior to the date of such termination of employment, the last day of the
12 month period immediately following the date of such termination of
employment, and with respect to any portion of the Option which is subject to a
Preferential Vesting Period, the last day of the 12 month period immediately
following the last day of the Preferential Vesting Period.




(j)      
The last day of the 12 month period immediately following the date of the
Optionee's death during any period in which the Optionee was entitled to
exercise any portion of the Option pursuant to Section 4(e), 4(f), 4(g) or 4(h),
and with respect to any portion of the Option which is subject to a Preferential
Vesting Period, the last day of the 12 month period immediately following the
last day of the Preferential Vesting Period.




 
(k)     
For purposes of this Agreement, the following terms shall have the following
meanings:




   
"Cause" shall mean (A) the willful failure by the Optionee to perform
substantially his or her duties as an employee of the Company or any Subsidiary
(other than due to physical or mental illness) after reasonable notice to the
Optionee of such failure, (B) the Optionee's engaging in serious misconduct that
is injurious to the Company or any Subsidiary, (C) the Optionee's having been
convicted of, or entered a plea of nolo contendere to, a crime that constitutes
a felony or (D) the breach by the Optionee of any written covenant or agreement
with the Company or any Subsidiary not to

 
6

--------------------------------------------------------------------------------


disclose information pertaining to the Company or any Subsidiary or not to
compete or interfere with the Company or any Subsidiary.
 

   
"Disability" shall mean a physical or mental disability or infirmity of the
Optionee as defined in any disability plan sponsored by the Company or any
Subsidiary which employs the Optionee or, if no such plan is sponsored by the
Optionee's employer at the relevant time, the Lexmark Long-Term Disability Plan.




   
"Early Retirement" shall mean the Optionee's retirement (x) at or after reaching
age 55 and the completion of ten years continuous service with the Company or
any of its Subsidiaries or (y) at or after the completion of 30 years of
continuous service regardless of age.




   
"Normal Retirement" shall mean the Optionee's retirement (x) at or after the
later of age 65 and the completion of five years of continuous service with the
Company or any of its Subsidiaries or (y) at or after any earlier retirement age
agreed to, in writing, by the Company after the date hereof and prior to the
Optionee's termination of employment with the Company or any Subsidiary (other
than any such termination with the Company or any Subsidiary in connection with
the contemporaneous reemployment by another Subsidiary or the Company).




 
5.
Tax Withholding.   The delivery of any directions to the Company's stock
transfer agent or any certificates for shares of Common Stock pursuant to
Section 3 shall not be made until the Optionee, or, if applicable, the
Optionee's beneficiary or estate, has made appropriate arrangements for the
payment to the Company of an amount sufficient to satisfy any applicable U.S.
federal, state and local and non-U.S. tax withholding or other tax requirements,
as determined by the Company. To satisfy the Optionee's applicable withholding
and other tax requirements, the Company shall be entitled, in its sole
discretion, to withhold Option Shares having a Fair Market Value on the Option
Exercise Date equal to the applicable amount of such withholding and other tax
requirements, subject to any rules adopted by the Committee or required to
ensure compliance with applicable law, including, but not limited to, Section
16(b) of the Securities Exchange Act of 1934, as amended. Any cash payment made
pursuant to a Change in Control shall be made net of any amounts required to be
withheld or paid with respect thereto (and with respect to any shares of Common
Stock delivered contemporaneously therewith) under any applicable U.S. federal,
state and local and non-U.S. tax withholding and other tax requirements.




 
6.
Assignability.  Unless otherwise provided in accordance with the provisions of
the Plan, this Option may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated by the Optionee otherwise than by will or
the laws of descent and distribution. The term "Optionee" as used in this
Agreement shall include any permitted transferee of the Option.




 
7.
Adjustment in Capitalization.

 
  (a)     The aggregate number of shares of Common Stock subject to the Option
and the option exercise price and/or exercisability criteria applicable to the
Option shall
 
7

--------------------------------------------------------------------------------


be proportionately adjusted to reflect, as deemed equitable and appropriate by
the Committee, an Adjustment Event. To the extent deemed equitable and
appropriate by the Committee, subject to any required action by stockholders, in
any merger, consolidation, reorganization, liquidation, dissolution or other
similar transaction, the Option shall pertain to the securities and other
property to which a holder of the number of shares of Common Stock then covered
by the
Option would have been entitled to receive in connection with such event.



   (b)     
Any shares of stock (whether Common Stock, shares of stock into which shares of
Common Stock are converted or for which shares of Common Stock are exchanged or
shares of stock distributed with respect to Common Stock) or cash or other
property received with respect to the Option as a result of any Adjustment
Event, any distribution of property or any merger, consolidation,
reorganization, liquidation, dissolution or other similar transaction shall,
except as otherwise provided by the Committee, be subject to the same terms and
conditions, including restrictions on exercisability or transfer, as are
applicable to the Option with respect to which such shares, cash or other
property is received and stock certificate(s) representing or evidencing any
shares of stock or other property so received shall be legended as appropriate.




 
8.
Preemption by Applicable Laws and Regulations.  Notwithstanding anything in the
Plan or this Agreement to the contrary, the issuance of shares of Common Stock
hereunder shall be subject to compliance with all applicable U.S. federal, state
and non-U.S. securities laws. Without limiting the foregoing, if any law,
regulation or requirement of any governmental authority having jurisdiction
shall require either the Company or the Optionee (or the Optionee's beneficiary
or estate) to take any action in connection with the issuance of any shares of
Common Stock hereunder, the issuance of such shares shall be deferred until such
action shall have been taken to the satisfaction of the Company.




 
9.
Interpretation; Construction.  All of the powers and authority conferred upon
the Committee pursuant to any term of the Plan or the Agreement shall be
exercised by the Committee, in its sole discretion. All determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of the Plan or the Agreement shall be final, binding and conclusive
for all purposes and upon all persons and, in the event of any judicial review
thereof, shall be overturned only if arbitrary and capricious. The Committee may
consult with legal counsel, who may be counsel to the Company or any Subsidiary,
and shall not incur any liability for any action taken in good faith in reliance
upon the advice of counsel.




10.        
Amendment. The Committee shall have the right, in its sole discretion, to alter
or amend this Agreement, from time to time, as provided in the Plan in any
manner for the purpose of promoting the objectives of the Plan, provided that no
such amendment shall impair the Optionee's rights under this Agreement without
the Optionee's consent. Subject to the preceding sentence, any alteration or
amendment of this Agreement by the Committee shall, upon adoption thereof by the
Committee, become and be binding and conclusive on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person. The Company shall give written notice to the Optionee of any such
alteration or amendment of this Agreement as promptly as practicable after the
adoption thereof.

 
8

--------------------------------------------------------------------------------


   This Agreement may also be amended by a writing signed by both the Company
and the Optionee.
 

11.        
No Rights as a Stockholder. The Optionee shall have no voting or other rights as
a stockholder of the Company with respect to any Option Shares until the
exercise of the Option and the recording of the Optionee's ownership of the
Option Shares on the stock transfer records for the Common Stock. No adjustment
shall be made for dividends or other rights issued with respect to the Common
Stock for which the record date is prior to the recording of such ownership of
the Option Shares.




12.        
No Guarantee of Employment or Future Incentive Awards. Nothing in the Plan or
this Agreement shall be deemed to:




(a)     
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate Optionee’s employment at any time and for any reason with or without
cause;




(b)     
confer upon Optionee any right to continue in the employ of the Company or any
Subsidiary; and




(c)     
provide Optionee the right to receive any Incentive Awards under the Plan in the
future or any other benefits the Company may provide to some or all of its
employees.

 
                   13.       Miscellaneous.
 
  (a)      Notices. All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been  
            given if delivered personally or sent by certified or express mail,
return receipt requested, postage prepaid, or by any recognized international
equivalent of 
            such delivery, to the Company or the Optionee, as the case may be,
at the following addresses or to such other address as the Company or the
Optionee, as the
            case may be, shall specify by notice to the others delivered in
accordance with this Section 13(a):


 
(i)
if to the Company, to it at:

 
One Lexmark Centre Drive
740 West New Circle Road
Lexington, Kentucky 40550
Attention: Secretary



 
(ii)
if to the Optionee, to the Optionee at the address set forth on the signature
page hereof.




   
All such notices and communications shall be deemed to have been received on the
date of delivery or on the third business day after the mailing thereof.

 
(b)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and 
     assigns. Nothing in this Agreement, express or implied, is intended or
shall be
 
9

--------------------------------------------------------------------------------


       construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under
       or in respect of any agreement or any provision contained herein.
 
   (c)    Waiver. Any party hereto may by written notice to the other party (i)
extend the time for the performance of any of the obligations or other actions
of the other
party under this Agreement, (ii) waive compliance with any of the conditions or
covenants of the other party contained in this Agreement and (iii) waive or
modify performance of any of the obligations of the other party under this
Agreement. Except as provided in the preceding sentence, no action taken
pursuant to
this Agreement, including, without limitation, any investigation by or on behalf
of any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
preceding or succeeding breach and no failure by a party to exercise any right
or
privilege hereunder shall be deemed a waiver of such party's rights or
privileges hereunder or shall be deemed a waiver of such party's rights to
exercise the same
at any subsequent time or times hereunder.
 
   (d)   Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or  
   the Optionee without the prior written consent of the other party.
 
   (e)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the law that
might be
applied under principles of conflict of laws and excluding any conflict or
choice of law rule or principle that may otherwise refer construction or
interpretation of
the Plan or this Agreement to the substantive law of another jurisdiction. 
 
   (f)     Jurisdiction. The Optionee hereby irrevocably and unconditionally
submits to the jurisdiction and venue of the state courts of the Commonwealth of
Kentucky 
and of the United States District Court of the Eastern District of Kentucky
located in Fayette County, Kentucky, and any appellate court from any thereof,
in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereby
irrevocably
agree that all claims in respect of any such action or proceeding may be heard
and determined in such Kentucky state, or to the extent required by law, United
States federal courts located in such jurisdiction. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. The parties hereby irrevocably waive, to the fullest
extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum. Optionee further agrees that any action related to, or
arising
out of, this Agreement shall only be brought by Optionee exclusively in the
federal and state courts located in Fayette County, Kentucky. Nothing in this
Agreement shall affect any right that the Company may
 
10

--------------------------------------------------------------------------------


 otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.
 
       (g)     Severability. If any provision of this Agreement or the Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other
 provisions of this Agreement or the Plan, and the Agreement and the Plan shall
be construed and enforced as if such provision had not been included.


   (h)     Survival. Any provision of this Agreement which contemplates
performance or observance subsequent to any termination or expiration of this
Agreement shall 
 survive any termination or expiration of this Agreement and continue in full
force and effect.
 
(i)    Internal Revenue Code Section 409A. The Company intends for this
Agreement to comply with the provisions of Section 409A of the Code and the
guidance issued thereunder. Notwithstanding Section 10 hereof, the Company
intends to amend this Agreement, and hereby reserves the right to do so without
the Optionee’s consent, in the future as required to conform to the provisions
of Section 409A of the Code with respect to amounts subject to Section 409A of
the Code.


(j)    Section and Other Headings, Etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement. In this Agreement all references to
"dollars" or "$" are to United States dollars.


(k)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall    constitute one and the same instrument.

 

11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the date first above written.


    LEXMARK INTERNATIONAL, INC.


    By:
 
 
    Name: Jeri Stromquist
    Title: Vice President of Human Resources






    OPTIONEE:


    By: _____________________________________
    (sign your name and date)


 
Name:
 
ID#:
   



    Address of the Optionee:

 
_______________________________
Beneficiary Name
 
 

 
Number of shares of Common Stock subject to the Option:








